Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/21/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pellizzer (Patent No.: US 9779805) in view of another Pellizzzer (Pub. No.: US 2013/0181183) (hereinafter `183).
Re claim 1, Pellizzer, FIGS. 3 and 8 teaches a variable resistance device, comprising: 
a first phase change memory device, comprising a first material (3a of Fig. 8 and 27 of Fig. 3, col. 5, lines 10-15) that increases resistance when a set pulse is applied; and 
a second phase change memory device, comprising a second material (3b) that decreases resistance when a set pulse is applied.
Pellizzer fails to teach a second phase change memory device, comprising a second material, different from the first material of a first phase change memory device.
`183 teaches a second phase change memory device (312-2, FIG. 3F, ¶ [0045], note that “providing different materials, e.g., resistance variable materials 312-1 and 312-2, in different regions, e.g., regions 334 and 336, of an array can be used to form memory cells having different cell characteristics”), comprising a second material (312-1), different from the first material of a first phase change memory device.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of increasing throughput, e.g., faster set-ability as taught by `183, [0013].
Re claim 2, in the combination, Pellizzer, FIGS. 3 and 8 teaches the variable resistance device of claim 1, further comprising a first bypass switch (4a/58/59) configured to short-circuit the first phase change memory device when enabled and a second bypass switch (4b/58/59) configured to short-circuit the second phase change memory device when enabled.
Re claim 3, in the combination, Pellizzer, FIGS. 3 and 8 teaches the variable resistance of claim 2, wherein the first bypass switch and the second bypass switch (4a/4b) are both disabled by default (in off state).
Re claim 4, in the combination, Pellizzer, FIGS. 3 and 8 teaches the variable resistance device of claim 2, wherein the first bypass switch is an n-type field effect transistor (58 of (4a/58/59) and wherein the second bypass switch is a p-type field effect transistor (59 of (4b/58/59).
Re claim 6, in the combination, Pellizzer, FIGS. 3 and 8 teaches the variable resistance device of claim 1, wherein the first phase change memory device and the second phase change memory device are connected in series (note that when the switches 4a and 4b closed, PCM 3a are connected in series with PCM 3b).
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pellizzer (Patent No.: US 9779805) in view of `183 and further in view of SONG (Pub. No.: US 2022/0029094).
Re claim 5, Pellizzer, FIGS. 3 and 8 teaches the variable resistance device of claim 1, wherein the first material is group VI (said group VI of the periodic table, col. 1, lines 30-37, note that “Group VI consists of two subgroups: group VIB, the main group, and group VIA. Group VIB consists of chromium, molybdenum, and tungsten, and Group VIA consists of oxygen, sulphur, selenium, tellurium, and polonium) and the second material is selected from the group consisting of GeTe, Sb2Te3, and Ge2Sb2Te5 (said Ge2Sb2Te5, col. 1, lines 30-37).
Pellizzer fails to disclose wherein the first material is Cr2Ge2Te6.
However, `183 teaches wherein the first material is Sb2Ge2Te6 ¶ [0013].
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of increasing throughput, e.g., faster set-ability as taught by `183, [0013]. 
Moreover, because chromium is belong to group VIA as taught Pellizzer, it would be possible to select Chromium (Cr) instead Antimony (Sb) in the first material such as Sb2Ge2Te6 of `183 to produce a predictable chemical such as Cr2Ge2Te6 for intended used purpose, since it has been held to be within the general skill of a worker in the art to select a known chalcogenide material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416.
Finally, Pellizzer/`183 fail to teach the chalcogenide materials is Cr2Ge2Te6.
SONG teaches the chalcogenide materials is Cr2Ge2Te6 (¶ [0215]).
It would have been obvious to modify Jones to include the chalcogenide materials of SONG to support Pellizzer/`183’ device, because SONG discloses that its metal could be Cr (or Ti, Ni, Zn, Cu, Mo, etc.) (SONG, [0215]), and Pellizzer/`183 recognizes the desirability of adding the intended materials (Pellizzer, (said Ge2Sb2Te5, col. 1, lines 30-37) and (`183, ¶ [0013])).
Response to Arguments
Applicant's arguments filed 10/21/2022 have been fully considered but they are moot due to a new ground of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY TRAN whose telephone number is (571)270-1749. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TONY TRAN/Primary Examiner, Art Unit 2894